PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cannon, Jr., et al.
Application No. 16/416,407
Filed: 20 May 2019
Patent No. 11,357,492
Issued: 14 June 2022
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on renewed petition under 37 CFR 1.78(c), filed June 13, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of the provisional application No. 62/674,063 (filed May 21, 2018), as set forth in the corrected Application Data Sheet (ADS) filed December 23, 2021.

The petition is DISMISSED.

A petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Applicant previously filed a petition under 37 CFR 1.78(c) on December 23, 2021. However, the petition was dismissed in a decision mailed on April 18, 2022. The decision explained that the petition was filed more than two years after the date the benefit claim was due, and as such, requested that Applicant explain the delay in filing the petition.

With the instant renewed petition, Petitioner has satisfactorily accounted for the delay in filing the initial petition.

However, the petition must still be dismissed. The instant renewed petition was filed on June 13, 2022, after the payment of the issue fee on April 21, 2022. 37 CFR 1.312 states, in pertinent part, that no amendment may be made as a matter of right in an application after the mailing of the Notice of Allowance, and that any amendment filed after the mailing of a Notice of Allowance must be filed before or with payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue. A petition under 37 CFR 1.78 is considered an amendment within the meaning of 37 CFR 1.312. No petition to withdraw the application from issue was filed prior to the issuance of the patent. As the instant application issued into a patent on June 14, 2022, a Certificate of Correction is now required to effect the desired change in the domestic benefit claim. Petitioner must file a renewed petition accompanied by a Certificate of Correction (and pay the Certificate of Correction fee). No petition fee is due on renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

/DOUGLAS I WOOD/Attorney Advisor, OPET